DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-14 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pair of analog integration module, each receiving”, “a first integration module configured to accumulate”, “a second integration module configured to accumulate”, “each of said pair of integration modules configured to generate”, “said first and second integration modules”, “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes: 
“said control processor further configured and operable to terminate the successive number of integrations and to then generate an output corresponding to a ratio of a 
a processor configured and operable to generate said ratio from said output of said control processor, to multiply said ratio by said predetermined maximum time duration to determine an actual time of flight value, and then providing a value corresponding to the actual time of flight value as an output.”

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 15 that includes: 
“(e) comparing the values Q1, Q2 and if Q1>Q2, setting a first bit of a binary output number to a binary "0", and if Q2>Q1 setting the first bit to a binary "1"; 
(f) at a second pulse of the signal TX, defining a first pair of windows as in steps (a) and (b); 
(g) then defining a second pair of time windows, each time window having a time duration equal to one half of the time duration of a predetermined maximum time-of-flight; 
(h) aligning the trailing edge of a third time window of the second pair of time windows and the leading edge of a fourth time window of the second pair of time windows with a midpoint of the window in step (e) having the greater integral value; 
(i) integrating the light signal TX within the third time window to produce a first integral value Q3; 
(j) integrating the light signal TX within the fourth time window to produce a second integral value Q4; 
3, Q4 and if Q3>Q4, setting a second bit of the binary output number to a binary "0", and if Q4>Q3 setting the second bit to a binary "1"; 
(l) at a subsequent pulse of the signal TX, repeating steps (f)-(h); 
(m) then defining a subsequent pair of time windows, each time window having a time duration equal to one half of the time duration of a predetermined maximum time-of-flight; 
(n) aligning the trailing edge of a leading one of the subsequent pair of time windows and the leading edge of a trailing one of the subsequent pair of time windows of the second pair of time windows with a midpoint of the window determined at the immediately prior pulse of the light signal TX as having the greater integral value; 
(o) integrating the light signal TX within the leading one of the subsequent pair of time windows to produce an integral value; 
(p) integrating the light signal TX within the trailing one of the subsequent pair of time windows to produce an integral value; 
(q) comparing the integral values and if the integral value of the leading one of the subsequent pair of time windows is greater than the integral value of the trailing one of the subsequent pair of windows, setting a subsequent bit of the binary output number to a binary "0", and otherwise setting the subsequent bit to a binary "1"; 
(r) repeating steps (l)-(q) for each of the remaining predetermined number of pulses of the light signal RX or up to the pulse of the light signal at which the integral values are equal between the windows of the subsequent pair of windows; calculating the ratio of the binary output number to a binary number representing the time duration of the predetermined maximum time-of-flight, said binary number corresponding to a binary "1" in each bit corresponding to the number of bits in said binary output number; 


Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 16 that includes: 
“(e) determining a product N1 . Q1 of the number of integrations within the first time window and the first integral value Q1; 
(f) determining a product N2 . Q2 of the number of integrations within the second time window and the second integral value Q2; 
(g) determining the greater of the product N1 . Q1 and N2 . Q2; 
(h) in the next integration, if the product N1 . Q1 is greater integrating the light signal RX within only the first time window to increase the first integral value Q1, or if the product N2 . Q is greater integrating the light signal RX within only the second time window to increase the second integral value Q2; 
(i) repeating steps (e)-(h) until if the product N1 . Q1 is equal to or substantially equal to the product N2 . Q2; determining the ratio of N1 and N2 as N1/N2; 
multiplying the time duration of the predetermined maximum time-of-flight by the ratio to determine the time duration of the actual time-of-flight; and 
providing an output indicative of the time duration of the actual time-of-flight.”

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure, are:
V). A predetermined event such as a maximum or a zero crossing is detected which, by its interval relative to the integration windows, determines a trigger delay. Said trigger delay is correlated with the light propagation time and allows calculation of the object point distance d. 

Suzuki et al. (US 2018/0167562) discloses a plurality of pixels of a solid-state imaging device include: a photoelectric converter which receives light from an object and converts the light into charge; a plurality of readers which read the charge from the photoelectric converter; a plurality of charge accumulators each of which accumulates the charge of the photoelectric converter read from the plurality of readers; and a transfer controller which performs a transfer control including controlling whether the charge accumulated in one of the plurality of charge accumulators is transferred or blocked from being transferred to another one of the plurality of charge accumulators. The transfer controller is disposed between the plurality of charge accumulators. 

Ovsiannikow (US 2017/0272726) discloses using one or more patterned markers inside the projector module of a three-dimensional (3D) camera to facilitate automatic calibration of the camera's depth sensing operation. The 3D camera utilizes epipolar geometry-based imaging in . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697